OPPENHEIMER ROCHESTER AMT-FREE NEW YORK MUNICIPAL FUND N-SAR Exhibit 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Rochester AMT-Free New York Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble97,834,2824,830,985 David K. Downes97,664,7245,000,542 Matthew P. Fink 97,683,8414,981,425 Edmund Giambastiani, Jr.98,316,5444,348,723 Phillip A. Griffiths97,694,5584,970,709 Mary F. Miller 97,694,6084,970,658 Joel W. Motley 98,159,8204,505,447 Joanne Pace 98,618,1204,047,146 Mary Ann Tynan98,029,2494,636,018 Joseph M. Wikler97,707,0394,958,227 Peter I. Wold 98,150,9584,514,308 William F. Glavin, Jr.98,643,8664,021,401 On September 27, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, as adjourned to August 2, 2013 and August 12, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain 2i:Proposal to remove miscellaneous fundamental policy relating to investment strategy restriction ForAgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain
